EXHIBIT 10.16

 

MACROPORE, INC.

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (“Agreement”) is entered into effective as
of  April 1, 2002 (“Effective Date”) by and between MACROPORE, INC., a Delaware
corporation with a principal place of business at 6740 Top Gun Street, San
Diego, California 92121 (“Company”), and  Michael J. Simpson, an individual,
with a business address of  8 Veterans Way, Malverne PA 19355 (“Consultant”).

 


1.                                       CONSULTANT AGREES TO PROVIDE STRATEGIC
BUSINESS CONSULTING SERVICES FOR COMPANY AS REQUESTED FROM TIME TO TIME BY
COMPANY’S PRESIDENT AND CEO, CHRISTOPHER J. CALHOUN.


 


2.                                       CONSULTANT SHALL BE AVAILABLE TO
PERFORM THESE SERVICES UPON REASONABLE NOTICE FROM THE DATE OF THIS AGREEMENT UP
TO DECEMBER 31, 2002, WHICH TIME SHALL BE CONSIDERED THE CONSULTING TERM.


 


3.                                       CONSULTANT IS RETAINED FOR 15 DAYS OF
CONSULTING SERVICES AT A FEE OF $30,000. IN ADDITION, CONSULTANT AGREES (UPON
REQUEST) TO PROVIDE AN ADDITIONAL 15 DAYS OF CONSULTING SERVICES AT NO CHARGE
DURING THE CONSULTING TERM. FEES FOR ANY CONSULTING SERVICES BEYOND THE NUMBER
OF DAYS INDICATED ABOVE SHALL BE SET AS AGREED BETWEEN THE PARTIES WHEN THE
ADDITIONAL SERVICES ARE REQUESTED.


 


4.                                       THE RETAINER FEE OF $30,000 SHALL BE
PAID TO CONSULTANT WITHIN 60 DAYS OF THE EFFECTIVE DATE (APRIL 1, 2002) OF THIS
AGREEMENT.


 


5.                                       COMPANY SHALL REIMBURSE CONSULTANT FOR
ALL REASONABLE EXPENSES (TRAVEL, LODGING ETC.) NECESSARILY INCURRED IN PROVIDING
THE CONSULTING SERVICES (WITHIN 45 DAYS AFTER SUBMISSION OF RECEIPTS).


 


6.                                       THIS AGREEMENT CONCLUDES ON DECEMBER
31, 2002 (THE END OF THE CONSULTING TERM).


 


7.                                       EXISTING CONFIDENTIALITY AGREEMENT WITH
CONSULTANT IS TO REMAIN IN EFFECT DURING THE TERM.

 

CONSULTANT:

COMPANY:

 

 

 

 

 

MacroPore, Inc.

 

 

 

By:

/S/ Michael J. Simpson

 

By:

/S/ Christopher J. Calhoun

 

 

Michael J. Simpson   

 

 

Christopher J. Calhoun   

 

 

 

 

 

 

Date:

April 1, 2002

 

Date:

April 1, 2002

 

1

--------------------------------------------------------------------------------